             IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF OKLAHOMA

CLAYTON T. LEE,                            )
                                           )
                  Plaintiff,               )
                                           )
v.                                         )        Case No. CIV-17-362-KEW
                                           )
COMMISSIONER OF THE SOCIAL                 )
SECURITY ADMINISTRATION,                   )
                                           )
                  Defendant.               )

                                 OPINION AND ORDER


     Plaintiff Clayton T. Lee (the “Claimant”) requests judicial

review of the decision of the Commissioner of the Social Security

Administration (the “Commissioner”) denying Claimant’s application

for disability benefits under the Social Security Act.                      Claimant

appeals the decision of the Administrative Law Judge (“ALJ”) and

asserts that the Commissioner erred because the ALJ incorrectly

determined   that     Claimant     was    not   disabled.       For   the    reasons

discussed    below,    it    is    the    finding   of   this   Court   that     the

Commissioner’s decision should be and is AFFIRMED.

             Social Security Law and Standard of Review

     Disability under the Social Security Act is defined as the

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment. . .”

42 U.S.C. § 423(d)(1)(A).          A claimant is disabled under the Social

Security    Act   “only     if    his    physical   or   mental   impairment      or
impairments are of such severity that he is not only unable to do

his previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful

work       which   exists   in   the    national   economy.   .     .”   42    U.S.C.

§423(d)(2)(A).        Social Security regulations implement a five-step

sequential process to evaluate a disability claim.                   See, 20 C.F.R.

§§ 404.1520, 416.920.1

       Judicial review of the Commissioner’s determination is limited

in scope by 42 U.S.C. § 405(g).             This Court’s review is limited to

two inquiries:          first, whether the decision was supported by

substantial        evidence;     and,   second,    whether    the    correct    legal

standards were applied.            Hawkins v. Chater, 113 F.3d 1162, 1164

       1
         Step one requires the claimant to establish that he is not
engaged in substantial gainful activity, as defined by 20 C.F.R. §§
404.1510, 416.910. Step two requires that the claimant establish that
he has a medically severe impairment or combination of impairments that
significantly limit his ability to do basic work activities. 20 C.F.R.
§§ 404.1521, 416.921. If the claimant is engaged in substantial gainful
activity (step one) or if the claimant’s impairment is not medically
severe (step two), disability benefits are denied. At step three, the
claimant’s impairment is compared with certain impairments listed in 20
C.F.R. Pt. 404, Subpt. P, App. 1. A claimant suffering from a listed
impairment or impairments “medically equivalent” to a listed impairment
is determined to be disabled without further inquiry.        If not, the
evaluation proceeds to step four, where claimant must establish that he
does not retain the residual functional capacity (“RFC”) to perform his
past relevant work.    If the claimant’s step four burden is met, the
burden shifts to the Commissioner to establish at step five that work
exists in significant numbers in the national economy which the claimant
– taking into account his age, education, work experience, and RFC – can
perform. Disability benefits are denied if the Commissioner shows that
the impairment which precluded the performance of past relevant work does
not preclude alternative work. See generally, Williams v. Bowen, 844
F.2d 748, 750-51 (10th Cir. 1988).

                                           2
(10th Cir. 1997)(citation omitted). The term “substantial evidence”

has been interpreted by the United States Supreme Court to require

“more than a mere scintilla.          It means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.”

Richardson    v.   Perales,     402     U.S.    389,     401   (1971)   (quoting

Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).                  The

court may not re-weigh the evidence nor substitute its discretion

for that of the agency.         Casias v. Secretary of Health & Human

Servs., 933 F.2d 799, 800 (10th Cir. 1991). Nevertheless, the court

must review the record as a whole, and the “substantiality of the

evidence must take into account whatever in the record fairly

detracts from its weight.” Universal Camera Corp. v. NLRB, 340 U.S.

474, 488 (1951); see also, Casias, 933 F.2d at 800-01.

                         Claimant’s Background

     Claimant was 48 years old at the time of the ALJ’s decision.

Claimant    completed   his    education       through   the   eleventh   grade.

Claimant has worked in the past as a lawn care worker.                  Claimant

alleges an inability to work beginning November 2, 2012 due to

limitations resulting from depression, anxiety, and a personality

disorder.

                              Procedural History

     On July 11, 2014, Claimant protectively filed for protectively



                                        3
filed for disability insurance benefits under Title II (42 U.S.C.

§ 401, et seq.) of the Social Security Act.         On August 5, 2014,

Claimant filed for supplemental security income pursuant to Title

XVI (42 U.S.C. § 1381, et seq.) of the Social Security Act.

Claimant’s    applications   were       denied   initially   and   upon

reconsideration.     On June 14, 2016, Administrative Law Judge

(“ALJ”) John Belcher conducted an administrative hearing in Fort

Smith, Arkansas. On August 9, 2016, the ALJ entered an unfavorable

decision. The Appeals Council denied review on August 8, 2017. As

a result, the decision of the ALJ represents the Commissioner’s

final decision for purposes of further appeal.           20 C.F.R. §§

404.981, 416.1481.

              Decision of the Administrative Law Judge

     The ALJ made his decision at step four of the sequential

evaluation.   He determined that while Claimant suffered from severe

impairments, he did not meet a listing and retained the residual

functional capacity (“RFC”) to his past relevant work.

                     Errors Alleged for Review

     Claimant asserts the ALJ committed error in (1) failing to

properly consider, evaluate, and weigh the medical evidence; and (2)

failing to consider all of Claimant’s impairments in steps two

through five.


                                    4
           Consideration of the Medical Evidence of Record

     In his decision, the ALJ found Claimant suffered from the

severe    impairments    of    depression,    anxiety,    and     a   personality

disorder.    (Tr. 13).       The ALJ determined Claimant could perform a

range of medium work.            In so doing, he found Claimant could

lift/carry 50 pounds occasionally and less than 25 pounds frequently

with pushing and pulling consistent with the lifting/carrying

limits.     Claimant could stand/walk for six hours in an eight hour

workday and sit for six to eight hours in an eight hour workday.

He could do simple and routine tasks.           His contact with co-workers

and supervisors should be superficial (contact similar to what a

grocery clerk might have with co-workers and supervisors).                The ALJ

determined Claimant should have no close proximity to co-workers,

keeping at least three or four feet between him and the next worker.

Claimant should have no contact with the public.                (Tr. 17).

     After consultation with a vocational expert, the ALJ determined

Claimant retained the RFC to perform his past relevant work as a

material    handler     or    highway   maintenance     worker.        (Tr.     26).

Alternatively,    the    ALJ    determined    Claimant    could       perform   the

representative jobs of housekeeper in a hospital, dishwasher, and

industrial cleaner, all of which the ALJ found existed in sufficient

numbers in the national economy.            (Tr. 28).    As a result, the ALJ



                                        5
concluded that Claimant was not under a disability from November 2,

2012 through the date of the decision.        Id.

     Claimant contends the ALJ failed to consider his fibromyalgia

as a severe impairment, contending the opinion of the consultative

physician, Dr. John Marlar was ignored.             Dr. Marlar diagnosed

Claimant    with   fibromyalgia,   anxiety,   depression,    and    bipolar

disorder.    (Tr. 306).   As the ALJ indicated, Dr. Marlar indicated

Claimant was positive in 7 out of 18 tender points.         (Tr. 15, 303).

The regulations acknowledge fibromyalgia as a legitimate medical

condition, noting that its diagnosis can be found through (1) a

history of widespread pain; and (2) a finding of at least 11 of 18

tender points on physical examination.         Soc. Sec. R. 12-2p.     Dr.

Marlar may have included fibromyalgia as a diagnosis in his report

but the regulations govern if the condition meets the criteria for

disability benefits.       Claimant’s condition does not meet the

criteria.    Claimant’s argument that the seven tender points found

were “significantly painful” only meets one criteria for the

condition.

     Claimant also contends she suffered from a pain disorder,

reactive     airway    disease,    psychosis        NOS   with     auditory

hallucinations, somatization, schizoaffective disorder, bipolar

disorder, impulse control disorder, degenerative joint disorder,



                                    6
OA, perirpheral neuropathy, “musculature fasciculations of his

calves”, “slight synovitis on his hands and both knees, idiopathic

insomnia,       hypersomnia,    rule    out   obstructive      sleep    apnea,   and

chronic fatigue.        Cl. Brief at p. 7-8.

     The focus of a disability determination is on the functional

consequences of a condition, not the mere diagnosis. See e.g.

Coleman v. Chater, 58 F.3d 577, 579 (10th Cir. 1995)(the mere

presence of alcoholism is not necessarily disabling, the impairment

must render the claimant unable to engage in any substantial gainful

employment.); Higgs v. Bowen, 880 F.2d 860, 863 (6th Cir. 1988)(the

mere diagnosis of arthritis says nothing about the severity of the

condition), Madrid v. Astrue, 243 Fed.Appx. 387, 392 (10th Cir.

2007)(the diagnosis of a condition does not establish disability,

the question is whether an impairment significantly limits the

ability    to    work);    Scull   v.   Apfel,   221    F.3d    1352    (10th    Cir.

2000)(unpublished), 2000 WL 1028250, 1 (disability determinations

turn on the functional consequences, not the causes of a claimant's

condition).        The fact Claimant was diagnosed with a number of

conditions       does     not   translate     into     medically       determinable

impairments.      Other than identifying the conditions, Claimant in no

way demonstrated that they significantly limited Claimant’s ability

to work.    Many of these conditions were discussed by the ALJ but no



                                         7
functional restrictions were found to arise from them.   (Tr. 14-15,

18-26).

     To the extent Claimant contends the listed conditions should

have been included at step two, where an ALJ finds at least one

“severe” impairment, a failure to designate another impairment as

“severe” at step two does not constitute reversible error because,

under the regulations, the agency at later steps considers the

combined effect of all of the claimant's impairments without regard

to whether any such impairment, if considered separately, would be

of sufficient severity.     Brescia v. Astrue, 287 F. App'x 626,

628–629 (10th Cir. 2008).    The failure to find that additional

impairments are also severe is not cause for reversal so long as the

ALJ, in determining Claimant's RFC, considers the effects “of all

of the claimant's medically determinable impairments, both those he

deems ‘severe’ and those ‘not severe.’” Id. quoting Hill v. Astrue,

289 F. App'x. 289, 291–292, (10th Cir. 2008).

     Moreover, the burden of showing a severe impairment is “de

minimis,” yet “the mere presence of a condition is not sufficient

to make a step-two [severity] showing.”    Flaherty v. Astrue, 515

F.3d 1067, 1070-71 (10th Cir. 2007) quoting Williamson v. Barnhart,

350 F.3d 1097, 1100 (10th Cir. 2003); Soc. Sec. R. 85-28.   At step

two, Claimant bears the burden of showing the existence of an

impairment or combination of impairments which “significantly limits

                                 8
[his] physical or mental ability to do basic work activities.”                      20

C.F.R. § 416.920(c).              An impairment which warrants disability

benefits is one that “results from anatomical, physiological, or

psychological abnormalities which are demonstrable by medically

acceptable clinical and laboratory diagnostic techniques.”                          42

U.S.C. § 1382c(a)(1)(D).           The severity determination for an alleged

impairment is based on medical evidence alone and “does not include

consideration         of   such   factors       as    age,    education,    and   work

experience.” Williams v. Bowen, 844 F.2d 748, 750 (10th Cir. 1988).

In this case, the ALJ did not end the sequential evaluation at step

two by finding Claimant had no severe impairments.                    As noted, many

of the conditions were discussed by the ALJ.                   Since the ALJ did not

deny benefits at step two based upon the lack of any severe

impairments, his failure to include these conditions does not

constitute reversible error.

       Claimant also contends the ALJ failed to properly evaluate the

opinion of his treating physician, Dr. Jeffrey Jenkins2.                           Dr.

Jenkins noted in an letter dated November 20, 2014 that Claimant had

seen       multiple   other   physicians        and   reported     some    personality

disorder issues and chronic longstanding mental health issues that

had been undiagnosed and poorly treated.                     He also stated Claimant


       2
        Claimant repeatedly but erroneously refers to this physician as
“Dr. Jennings” throughout the briefing.

                                            9
had   been    diagnosed      with     schizoaffective     disorder,      schizoid

personality disorder, carpal tunnel syndrome in the bilateral

forearms, generalized anxiety disorder, and multiple medication

intolerances.        He offered the opinion that “it is unlikely that

[Claimant] can be employable for anything soon.”                   He considered

Claimant’s condition to be chronic.            (Tr. 316).

      The ALJ considered Dr. Jenkins’ opinions and that Claimant had

only obtained treatment intermittently with medication. Dr. Jenkins

did not prescribe additional services for Claimant’s conditions.

Claimant     also    responded   to    psychotropic    medication.       The   ALJ

recognized the regulatory standards for evaluating the opinion of

a treating physician, thoroughly discussed the inconsistencies in

Claimant’s activities with Dr. Jenkins’ opinion and the treatment

provided.     He also noted the opinion of Dr. Denise LaGrand and the

inconsistencies        in   testing     she   performed     and    Dr.   Jenkins’

conclusions.        (Tr. 24-25).      Dr. LaGrand concluded that Claimant’s

reported mental/emotional symptoms “do not appear to significantly

affect his performance and his application for disability seems to

be based primarily on physical factors.”              (Tr. 313).

      The ALJ’s discounting of Dr. Jenkins’ opinions, giving them

“little weight” was justified based upon his own treatment record.

Castellano v. Sec. of Health & Human Servs., 26 F.3d 1027, 1029

(10th Cir. 1994)(Opinion of treating physician may be reasonably

                                         10
discounted when not supported by his own treatment notes.). The ALJ

also thoroughly discussed the basis for discounting Dr. Jenkins’

assessment that Claimant met a listing, in particular noting that

Dr. Jenkins’ conclusion that Claimant had suffered three episodes

of decompensation was not supported by the record or the opinions

of other consultative physicians.      (Tr. 14-15).   Harris v. Sec. of

Health & Human Servs, 821 F.2d 541, 543 (10th Cir. 1987)(a treating

physician’s “bare statement” that the claimant met a listing did

“not meet the level of evidence required to prove the existence” of

a listing-level impairment).   No error is attributed to the ALJ’s

discounting of Dr. Jenkins’ opinions.

                 Consideration of All Impairments

     Claimant also contends the ALJ failed to consider all of his

impairments, both severe and non-severe, at each level of the

sequential evaluation, including diagnoses of epicondylitis and RLS.

The ALJ determined these conditions were non-severe while other

conditions such as fibromyalgia and carpal tunnel syndrome were

medically nondeterminable.   (Tr. 14-15).    The record indicates that

the ALJ considered the effects of both severe and non-severe

impairments in his discussions.     20 C.F.R. § 404.1545(a)(2).     He

also pointed out that Dr. Marlar’s physical examination findings

were largely normal and the findings of the state agency physicians



                                  11
supported a finding of no physical limitations.              (Tr. 14-15).

      Claimant also states that the finding that Claimant could

perform the jobs of material handler and highway maintenance worker

conflicted with his RFC limiting Claimant to simple and routine

tasks.       All three jobs require a reasoning level of 2.                    DOT

##323.687-010, 318.687-010, 381.687-018 which is not inconsistent

with a limitation to simple, routine tasks.           Hackett v. Barnhart,

395   F.3d    1168,   1176   (10th    Cir.   2005).   This    Court    finds    no

inconsistency in the step five analysis.

                                     Conclusion

      The decision of the Commissioner is supported by substantial

evidence and the correct legal standards were applied.                Therefore,

this Court finds, in accordance with the fourth sentence of 42

U.S.C. § 405(g), the ruling of the Commissioner of Social Security

Administration should be and is AFFIRMED.

      IT IS SO ORDERED this 19th day of March, 2019.



                                       ______________________________
                                       KIMBERLY E. WEST
                                       UNITED STATES MAGISTRATE JUDGE




                                        12
